Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-108383 to Yokota et al.
As to claims 1-3, Yokota discloses a cured thermoplastic polyurethane film comprising a polyurethane resin, 3 to 20 parts by weight based on the thermoplastic polyurethane resin of polyisocyanate curing agent, and an organic solvent, wherein the thermoplastic polyurethane resin is a copolymer of a mixture comprising diphenylmethane diisocyanate, a long chain polyol with a number average molecular weight of 850 to 5,000, and a chain extender such as 1,4-butanedil (0009-0011, 0014).
The difference between the prior art and the claimed invention is Yokota failed to measure the tensile strength at an initial elongation of 5 to 10%.  The claimed composition comprises a polyurethane resin that is a copolymer mixture of two isocyanates, 1,4-butanediol, 
As to claims 5-7, Yokota discloses 69% of the long chain polyol, 25% of the diisocyanate component 5.6% by weight of the chain extender (See Example 5).
As to claim 8, a content of a solid content of the polyurethane composition is controlled by the amount of solvent and Yokota discloses a solvent amount (25 to 40% by weight) within the range taught in the instant specification (0014).  Therefore, the solids content would be within the claimed range.  

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP-108383 to Yokota et al. in view of WO-2005/080062 to Amano.
As to claims 10-12, discloses a cured thermoplastic polyurethane film comprising a polyurethane resin, 3 to 20 parts by weight based on the thermoplastic polyurethane resin of polyisocyanate curing agent, and an organic solvent, wherein the thermoplastic polyurethane 
Yokota does not expressly disclose the additional aging step.
Amano teaches polyurethane protective films/layers that are aged/cured for 40-72 hours at 25°C (0023).
At the time of filing it would have been obvious to a person of ordinary skill in the art to age the polyurethane layer of Yokota as taught in Amano to improve weather resistance (0026).
As to claim 14, Yokota discloses a copolymerization temperature of 70°C (Examples 1 and 5).

Claims 1-3, 5-11 and 14 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Pub. No. 2014/0295181 to Minomo et al. in view of JP-108383 to Yokota
As to claim 1, Minomo discloses a cured (0035) polyurethane film (0136-0139) comprising the reaction product of a 316.2 grams of polycarbonate diol with a Mn of 900 or 2,000 g/mol, 11.7 grams of dimethylolpropionic acid (chain extender diol), 17.3 parts of 1,3-propylene glycol, 119.1 parts of H12MDI, and 25.5 parts by weight of a second isocyanate comprising hexamethylene diisocyanate that comprises 2 isocyanates (Claim 3, Working Example 19). The polyurethane film layer comprises a solvent (0126 and 0128).
Minomo fails to teach the addition of a polyisocyanate crosslinking agent.
Yokota discloses a cured thermoplastic polyurethane film comprising a polyurethane resin, 3 to 20 parts by weight based on the thermoplastic polyurethane resin of polyisocyanate curing agent, and an organic solvent, wherein the thermoplastic polyurethane resin is a copolymer of a mixture comprising diphenylmethane diisocyanate, a long chain polyol with a number average molecular weight of 850 to 5,000, and a chain extender such as 1,4-butanedil (0009-0011, 0014).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the crosslinking agent taught in Yokota to the polyurethane film of Mimono to improve physical properties (0015, Table 1).

As to claim 2, Minomo teaches 25.5 parts by weight of HDI, which equates to 4.9% by weight of the first isocyanate component (25.5 / 25.5+316.6+20.6+119.1+17.3+11.7).
As to claim 5, Minomo teaches 316 parts of polyol component, which equates to 62.9% by weight of the polyol component (316 / 25.5+316.6+20.6+119.1+17.3+11.7).
As to claim 6, Minomo teaches 17.3 parts by weight of chain extender and 11.7 parts by weight of a second chain extender, which equates to 5.7% by weight (29 / 25.5+316.6+20.6+119.1+17.3+11.7).
As to claim 7, Minomo teaches 119 parts by weight of the second isocyanate component, which equates to 23.3% by weight of the second isocyanate component.
As to claim 8, Minomo teaches 489.7 parts by weight of the solvent with the rest being the polyurethane compositions, therefore, the solvent content is ~50%.
As to claim 9, Minomo teaches a thickness of 10 to 70 microns (0139).

As to claim 11, Minomo teaches wherein the molding temperature (applying the film to a substrate) can range from 80 to 160°C (0104).
As to claim 14, Minomo teaches copolymerization temperatures of 40°C or 65°C (0147).

Claim 13 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Pub. No. 2014/0295181 to Minomo et al. in view of JP-108383 to Yokoto that has been explained above and is applied here as such in view of WO-2005/080062 to Amano.
As to claim 13, Minomo discloses a cured (0035) polyurethane film (0136-0139) comprising the reaction product of a 316.2 grams of polycarbonate diol with a Mn of 900 or 2,000 g/mol, 11.7 grams of dimethylolpropionic acid (chain extender diol), 17.3 parts of 1,3-propylene glycol, 119.1 parts of H12MDI, and 25.5 parts by weight of a second isocyanate comprising hexamethylene diisocyanate that comprises 2 isocyanates (Claim 3, Working Example 19). Minomo teaches heating the polyurethane protective layer at 80°C for 
Minomo does not teach the additional aging step.
Amano teaches polyurethane protective films/layers that are aged/cured for 40-72 hours at normal temperature (25C, 0023).
At the time of filing it would have been obvious to a person of ordinary skill in the art to age the protective layer of Minomo as taught in Amano to further improve the weather resistance of the protective layer (0026).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.